Citation Nr: 1438863	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  12-09 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.M. Wieneck, Associate Counsel







INTRODUCTION

The Veteran had active service from August 1968 to May 1970.  His DD Form 214 shows he is a combat Veteran, with receipt of the Combat Action Ribbon for his service in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in St. Louis, Missouri, denying the Veteran's claim for entitlement to service connection for right ear hearing loss.

The Board notes that, in addition to the paper claims file, there are paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) files associated with the Veteran's claims.  A review of the documents in the Virtual VA and VBMS files reveals matters submitted in an Appellant's Brief by the Veteran's representative not included in the Veteran's paper claims file.  This has been reviewed and considered as part of the proceeding decision.  


FINDINGS OF FACT

It is at least as likely as not that the Veteran's right ear hearing loss is the result of in-service acoustic trauma.


CONCLUSION OF LAW

With application of the doctrine of reasonable doubt, right ear hearing loss was incurred during active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2013).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

In light of the favorable decision as it relates to the issue of entitlement to service connection for right ear hearing loss, any error by VA in complying with the requirements of VCAA is moot.  

Entitlement to Service Connection

Relevant Laws and Regulations

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there generally must be: (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Where a veteran has served for 90 days or more during a period of war, or during peacetime service after January 1, 1947, and a chronic disorder, such as sensorineural hearing loss, becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by such service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309 (2012).  

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b)(2013).

A recent decision of the United States Court of Appeals for the Federal Circuit (Federal Circuit Court), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. §3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under      
38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  When considering whether lay evidence may be competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  

If the Veteran has a medal or award indicative of combat, or if combat has been confirmed some other way, the Veteran's assertions of noise trauma or hearing loss injury will be presumed if consistent with the time, place and circumstances of such service.  38 U.S.C.A. § 1154(b); Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  However, while acoustic trauma will be presumed if the appellant is a combat veteran, 38 U.S.C.A. § 1154(b) does not provide for presumptive service connection merely because the appellant is a combat veteran.  Rather, the evidentiary requirements for the second element of service connection, in-service injury, are "relaxed."  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  The other two elements, current diagnosis and nexus, are still required.  Id; see also Kessel v. West, 13 Vet. App. 9, 17-19 (1999); Gregory v. Brown, 8 Vet. App. 563, 567 (1996).

Finally, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 .

Facts and Analysis

The Veteran contends that he is entitled to service connection for right ear hearing loss.  Having reviewed the evidence of record, and considered it in a light most favorable to the Veteran, the Board finds that service connection for right ear hearing loss is warranted.

In this case, the Veteran reports that while he was serving in Vietnam as a Mortar Man, he engaged in a firefight and was exposed to acoustic trauma due to explosions from rocket-propelled grenades (RPG).  He received the Combat Action Ribbon for his service in Vietnam.  As he engaged in combat with the enemy during the Vietnam War, the Board finds that his statements in regard to his noise exposure are credible and consistent with military service.  Thus, the Board concludes that the Veteran sustained acoustic trauma during service and that the in-service injury element of service connection is met.  See 38 U.S.C.A. § 1154(b) (West 2002).  

Impaired hearing will be considered to be a disability under the laws administered by VA when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The United States Court of Appeals for Veterans Claims (Court) has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss. Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The auditory thresholds set forth in 38 C.F.R. § 3.385 establish when hearing loss is severe enough to be considered a disability eligible for service connection and do not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service.  Id. at 157, 159.  When audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, a veteran may nevertheless establish service connection for a current hearing disability by submitting competent evidence that the current disability is causally related to service.  Id. at 160.

The Veteran was afforded a VA audio examination in July 2010.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
LEFT
30
40
30
40
45
RIGHT
55
50
45
50
50

The Veteran's speech recognition scores were 100 percent for both ears.

Since the VA examiner diagnosed the Veteran with moderate to moderately severe mixed hearing loss in the right ear and because auditory thresholds meet the criteria of 38 C.F.R. § 3.385, the current disability element of service connection is met.

Following a review of the medical and lay evidence of record, the Board finds that this evidence is at least in equipoise as to whether the Veteran's currently diagnosed right ear hearing loss is related to his period of active service, specifically to his in-service noise exposure.  Accordingly, the Board resolves reasonable doubt in the Veteran's favor and finds that the evidence supports a grant of entitlement to service connection for right ear hearing loss.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013). 

The Veteran's service treatment records (STR) reflect no complaints, findings, or diagnosis relating to hearing loss.  His April 1968 entrance examination showed normal hearing in the frequencies tested and there was no abnormality with hearing noted at that time.  An April 1970 separation examination included a whisper voice test that revealed the Veteran's hearing to be 15/15 in both ears.  This test was considered "not valid" by the July 2010 VA examiner.

In April 1986, the Veteran underwent a hearing test as part of a post-service employment screen.  The findings were mild hearing loss of low pitched tones in the left ear and moderate hearing loss of low pitched tones in the right ear.  A second employment related hearing test was conducted in June 2006 and compared to his April 1986 test.  The results showed that the Veteran's right ear hearing loss was slightly worse than it had been 20 years prior.  

During his July 2010 VA examination, the Veteran reported working as a book binder and machine operator after service.  He indicated that although the electric motors were noisy, he was required to wear hearing protection.  As to the etiology of the Veteran's right ear hearing loss, the VA examiner opined that it was less likely as not that his hearing loss was caused by or a result of acoustic trauma during military service.  In her rationale the VA examiner noted that the Veteran's service "likely exposed him to excessive noise;" however, she explained that the "audiological configuration is not consistent with noise exposure."  She further explained that, "[t]he [V]eteran's mixed hearing loss indicates that some other cause other than acoustic trauma is responsible...[and] the etiology appears to be related to [a] middle ear condition, not acoustic trauma."

The Veteran underwent a private audiogram in January 2011 which showed that he had some degree of right ear hearing loss.  In the "remarks" section of the examination it was noted that "the right ear hearing loss could possibly be due to acoustic trauma."  In response to the January 2011 private examination, the RO sent the claims file back to the same VA examiner that conducted the July 2010 examination for an addendum etiological opinion.  In March 2012, the VA examiner again opined that the Veteran's right ear hearing loss was less likely as not caused by or a result of acoustic trauma during military service.  The VA examiner again expressed the rationale that the Veteran had mixed hearing loss that is not consistent with noise induced hearing loss.  She further stated that the Veteran has a middle ear condition and, when bone conduction scores are considered, the results show that the Veteran has normal hearing in his left ear and only slight hearing loss in the right ear.  She also noted that acoustic trauma does not typically cause mixed hearing loss and that there is no evidence of record that the Veteran had a middle ear condition in service.  

A second private etiological opinion was submitted by the Veteran in April 2012.  The private audiologist conducted a hearing examination on the Veteran and diagnosed him with mild to severe mixed bilateral hearing loss, with a noise notch present in his left ear.  She found that word recognition was 92 percent in the right ear and the Veteran's Pure Tone average for his right ear was 53.75 decibels.  As to the etiology of the Veteran's right ear hearing loss, this examiner expressed the opinion that, "it is more likely than not that [the Veteran's] sensorineural component to his hearing loss...is related to his military noise exposure...[and although] there is a conductive component, which is suggestive of otosclerosis, the sensorineural portion of his hearing loss is consistent with noise exposure."  In formulating her opinion, the private audiologist relied on information from the RO's March 2012 statement of the case, the case history relayed to her by the Veteran, his assertions of tinnitus since service, and the configuration of the sensorineural portion of his hearing loss.

The Board has also considered the July 2014 Appellate's Brief, statements by the Veteran, statements by his representative, and witness statements by two individuals that served with the Veteran in Vietnam.

In this case, there are opposing etiological opinions of record and the Board finds that, with regard to the nexus element of service connection, application of 38 C.F.R. § 3.102 is warranted as there is an approximate balance of positive and negative evidence.  The medical opinions of record are all considered competent as they were provided by those possessing the necessary medical competence, education, training, qualifications or experience to, according to 38 C.F.R. § 3.159(a)(1), offer medical diagnoses, statements or opinions.  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  See also Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009) (indicating that, when it is not called into question, VA need not affirmatively establish an examiner's competency). 

However, the Board must weigh the credibility of these medical opinions to determine their ultimate probative value and, in so doing, the Board may favor one medical opinion over another provided there is sufficient explanation of the underlying reasons and bases.  See Evans v. West, 12 Vet. App. 22, 30 (1998).  The Board must account for the evidence it finds persuasive or unpersuasive and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  The Court has instructed that, in order for a medical opinion (i.e., medical evidence) to be given weight, it must be: (1) based upon sufficient facts or data; (2) be the product of reliable principles and methods; and (3) be the result of principles and methods reliably applied to the facts.  See Nieves-Rodriquez, 22 Vet. App. at 302.  Significantly, the Veterans Court stated that most of the probative value of a medical opinion lies in its reasoning.  Id. at 304.

In this case, the Board finds that the opinion offered by the January 2011 private examiner that the "history of right ear hearing loss is possibly due to acoustic trauma" is speculative and has little probative weight.  It is well established that medical conclusions expressed in speculative terms do not support a grant of service connection.  See Tirpak v. Derwinski, 2 Vet. App. 609 (1992) (explaining that medical evidence which merely indicates that the alleged disorder "may or may not" exist or "may or may not" be related, is too speculative to establish the presence of the claimed disorder or any such relationship); Stegman v. Derwinski, 3 Vet. App. 228 (1992) (explaining that evidence favorable to the veteran's claim that did little more than suggest a possibility that his illnesses might have been caused by service radiation exposure was insufficient to establish service connection); Bloom v. West, 12 Vet. App. 185 (1999) (finding unpersuasive the unsupported physician's statement that the veteran's death "could" have been caused by his time as a prisoner of war).  In addition, the private examiner did not provide the facts, data, principles, or methods relied on to formulate such opinion and, thus, the opinion is afforded very little probative weight.

Taken together, the March 2012 addendum and the opinion offered by the July 2010 VA examiner are adequate and highly probative.  The VA examiner reviewed the Veteran's entire claims file and audiological testing was conducted using the Maryland CNC Word Test, tympanometry, and other standardized practices.

The April 2012 private examination is also adequate and highly probative.  Although the private examiner did not have access to the Veteran's claims file, she reviewed the March 2012 statement of the case, considered the Veteran's relevant history, and conducted her examination using the Maryland CNC, tympanometry, and other standardized practices.  While the review (or lack of review) of the claims file is not dispositive of the probative value of a medical nexus opinion, such review is nonetheless deserving of consideration when there is relevant evidence in the claims file which may affect the nexus outcome offered by the examiner upon consideration of the evidence in the claims file.  See Nieves-Rodriguez, 22 Vet. App. at 295.  In this regard, the record shows that the Veteran had normal hearing at entry into active service and received a whisper test at his separation examination.  In addition, the Veteran's STRs were negative of treatment for right ear hearing loss and the claims file contains both the March 2012 addendum and July 2010 VA medical examination.  All of this information was summarized in the March 2012 statement of the case and, therefore, the Board finds that the April 2012 private examiner considered all relevant evidence of record and her opinion is highly probative.  

Here, in light of the competing medical evidence regarding the required relationship or correlation between the Veteran's right ear hearing loss and his military service, the Board finds that 38 C.F.R. § 3.102 warrants application.  According to 38 C.F.R. § 3.102, when reasonable doubt arises regarding service origin, the degree of disability, or any other point, this doubt will be resolved in the Veteran's favor.  A reasonable doubt is one that exists because of an approximate balance of positive and negative evidence that does not satisfactorily prove or disprove the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  This is particularly significant in this case, as the April 2012 private examiner, despite not having access to the Veteran's claim file, found that military noise exposure contributed to the senorineural portion of the Veteran's mixed right ear hearing loss.  This statement seems to imply that regardless of his middle ear condition, the Veteran's military acoustic trauma still had a hand in at least some of his hearing loss.

Here, the evidence supporting the claim certainly is at least on balance with and as probative as any evidence against the claim concerning whether the Veteran's right ear hearing loss is proximately due to or the result of military acoustic trauma.  Therefore, especially when resolving all reasonable doubt in the Veteran's favor regarding the etiology of his right ear hearing loss, it is at least as likely as not that his right ear hearing loss was incurred as a result of the noise exposure in service.  38 C.F.R. § 3.102.  The Veteran's claim therefore must be granted.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (indicating that an "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology).


ORDER

Entitlement to service connection for right ear hearing loss is granted.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


